

Exhibit 10.1
 
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT, made and entered into as of this 8th day of
July, 2008 (this “Agreement”), by and between NU HORIZONS ELECTRONICS CORP., a
Delaware corporation (the “Corporation”), and ______________ (“Indemnitee”):
 
WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors or as officers or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to, and activities on behalf of, such corporations;
and
 
WHEREAS, the statutes and judicial duties regarding the duties of officers and
directors are often difficult to apply, ambiguous or conflicting and therefore
fail to provide such directors and officers with adequate and reliable knowledge
of legal risks to which they are exposed or information regarding the proper
course of action to take; and
 
WHEREAS, the current impracticability of obtaining adequate insurance and the
uncertainties relating to indemnification have increased the difficulty of
attracting and retaining such persons; and
 
WHEREAS, the Board of Directors of the Corporation (the “Board of Directors”)
has determined that the difficulty in attracting and retaining such persons is
detrimental to the best interests of the Corporation’s stockholders and that the
Corporation should act to assure such persons that there will be increased
certainty of such protection in the future; and
 
WHEREAS, the Corporation believes it is unfair for the directors and officers to
assume the risk of huge judgments and other expenses which may occur in cases in
which the director or officer acted in good faith; and
 
WHEREAS, it is reasonable, prudent and necessary for the Corporation
contractually to obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will serve or continue to serve the
Corporation free from undue concern that they will not be so indemnified; and
 
WHEREAS, Indemnitee is willing to serve, continue to serve and/or to take on
additional service for or on behalf of the Corporation on the condition that he
or she be so indemnified;
 

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:
 
1. DEFINITIONS FOR PURPOSES OF THIS AGREEMENT:
 
(a) “Change in Control” means a change in control of the Corporation of a nature
that would be required to be reported in response to Item 5(f) of Schedule 14A
of Regulation 14A (or in response to any similar item or similar schedule or
form) promulgated under the Securities Exchange Act of 1934 (the “Act”), whether
or not the Corporation is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board of Directors in office immediately prior to such person
attaining such percentage interest; (ii) the Corporation is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than two-thirds of the Board
of Directors thereafter; (iii) during any period of twenty-four (24) consecutive
months, individuals who at the beginning of such period constituted the Board of
Directors (including for this purpose any new director whose election or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of such period) cease for any reason to constitute at least
two-thirds of the Board of Directors; or (iv) the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation (in one transaction or
a series of transactions) of all or substantially all of the Corporation’s
assets.
 
(b) “Potential Change in Control” shall be deemed to have occurred if (i) the
Corporation enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control; (ii) a person (including the Corporation)
publicly announces a legitimate intention to take or to consider taking actions
which if consummated would constitute a Change in Control; (iii) any person,
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation or a corporation owned, directly or indirectly,
by the shareholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation, who is or becomes the beneficial
owner, directly or indirectly, of securities of the Corporation representing
9.5% or more of the combined voting power of the Corporation’s then outstanding
Voting Securities, increases his beneficial ownership of such securities by five
percentage points or more over the percentage so owned by such person; or (iv)
the Board of Directors adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
 
(c) “Code” means the Delaware General Corporation Law, as amended.
 
2

--------------------------------------------------------------------------------


(d) “Corporate Status” describes the status of a person who (i) is or was or has
agreed to become a director, officer, employee or other fiduciary of the
Corporation or a Subsidiary, or (ii) is or was serving at the request or for the
convenience of, or representing the interests of the Corporation or a Subsidiary
as a director, officer, employee or other fiduciary of a foreign or domestic
corporation, partnership, joint venture, trust or other enterprise.
 
(e) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
 
(f) “Proceeding” includes any threatened, pending or completed inquiry, action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, including those in which the Indemnitee is
merely a witness by reason of the Indemnitee’s Corporate Status, except one
initiated by the Indemnitee pursuant to Section 12(a) of this Agreement to
enforce Indemnitee’s rights under this Agreement.
 
(g) “Expenses” includes all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’, witness and other
professional fees and related disbursements, other out-of-pocket costs and
reasonable compensation for time spent by the Indemnitee for which he is not
otherwise compensated by the Corporation or any third party (i) for any period
during which Indemnitee is not an agent, in the employment of, or providing
services for compensation to, the Corporation or any Subsidiary; and (ii) the
rate of compensation and estimated time involved is approved in advance by the
Disinterested Directors, actually and reasonably incurred by the Indemnitee in
connection with either the investigation, defense or appeal of a Proceeding
(including amounts paid in settlement by or on behalf of Indemnitee), or the
prosecution of an action or proceeding, including appeals, to establish or
enforce a right to indemnification under this Agreement. Expenses as defined
herein, shall not include any judgments, fines or penalties actually levied
against the Indemnitee.
 
(h) “Independent Counsel” means (i) any law firm or member of a law firm which
the Board of Directors may designate from time to time provided that the law
firm or member of the law firm so designated is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (A) the Corporation or Indemnitee in any matter material
to either such party, or (B) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement arising on or after the date
of this Agreement, regardless of when the Indemnitee’s act or failure to act
occurred.
 
3

--------------------------------------------------------------------------------


(i) “Subsidiary” means any corporation, partnership, limited liability company,
joint venture, trust or other enterprise of which the Corporation owns (either
directly or through or together with another Subsidiary of the Corporation)
either (i) a general partner, managing member or other similar interest or
(ii) (A) 50% or more of the voting power of the voting capital equity interests
of such corporation, partnership, limited liability company, joint venture or
other enterprise, or (B) 50% or more of the outstanding voting capital stock or
other voting equity interests of such corporation, partnership, limited
liability company, joint venture or other enterprise.
 
2. SERVICES BY INDEMNITEE.
 
Indemnitee agrees to serve or continue to serve as an executive officer of the
Corporation or any Subsidiary so long as he is duly appointed or elected and
qualified in accordance with the applicable provisions of the By-Laws of the
Corporation or the By-Laws of any Subsidiary or until such time as he tenders
his resignation in writing. This Agreement shall not impose any obligation on
the Indemnitee or the Corporation to continue the Indemnitee’s position with the
Corporation beyond any period otherwise applicable, nor to create any right to
continued employment of the Indemnitee in any capacity.
 
3. GENERAL.
 
The Corporation shall indemnify, and shall advance Expenses to Indemnitee as
provided in this Agreement and to the fullest extent permitted by law.
 
4. PROCEEDINGS OTHER THAN PROCEEDINGS BY OR IN THE RIGHT OF THE CORPORATION.


Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of Indemnitee’s Corporate Status, he or she is, or is
threatened to be made, a party to or otherwise involved in any threatened,
pending or completed Proceeding, other than a Proceeding by or in the right of
the Corporation. Pursuant to this Section 4, Indemnitee shall be indemnified
against Expenses to the fullest extent permitted by the Code, as the same may be
amended from time to time (but, only to the extent that such amendment permits
Indemnitee to broader indemnification rights than the Code permitted prior to
adoption of such amendment).
 
5. PROCEEDINGS BY OR IN THE RIGHT OF THE CORPORATION.
 
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 5, if, by reason of his Corporate Status, he is, or is threatened to be
made, a party to or otherwise involved in any threatened, pending or completed
Proceeding brought by or in the right of the Corporation to procure a judgment
in its favor. Pursuant to this Section, Indemnitee shall be indemnified against
Expenses to the fullest extent permitted by the Code, as the same may be amended
from time to time (but, only to the extent that such amendment permits
Indemnitee to broader indemnification rights than the Code permitted prior to
adoption of such amendment).
 
4

--------------------------------------------------------------------------------


 

 
6.
INDEMNIFICATION FOR EXPENSES OF SUCCESSFUL PARTY AND PARTIAL INDEMNIFICATION.



Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he or she shall be
indemnified against all Expenses actually incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of any Expenses actually and reasonably incurred by Indemnitee in the
investigation, defense, settlement or appeal of any Proceeding, but is precluded
by applicable law or the specific terms of this Agreement from indemnification
for the total amount thereof, the Corporation shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. For purposes
of this Section, but without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal or withdrawal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
7. ADVANCE OF EXPENSES.


The Corporation shall advance all reasonable Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding within twenty days after the
receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
evidence or reflect the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if and to the extent it is determined ultimately in a
court of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified against such Expenses. Advances
shall be unsecured, interest free and without regard to Indemnitee’s ability to
repay the Expenses. Advances shall include any and all Expenses actually and
reasonably incurred by Indemnitee pursuing an action to enforce Indemnitee’s
right to indemnification under this Agreement or otherwise and this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Corporation to support the advances claimed. Indemnitee acknowledges that
the execution and delivery of this Agreement shall constitute an undertaking
providing that Indemnitee shall, to the fullest extent required by law, repay
the advance if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Corporation in accordance
with the terms of this Agreement. The right to advances under this Section shall
continue until final disposition of any Proceeding, including any appeal
therein. This Section 7 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 15.
 
8. PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.


(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Promptly upon receipt of such a request for
indemnification, the Secretary of the Corporation shall advise the Board of
Directors in writing that Indemnitee has requested indemnification.
 
5

--------------------------------------------------------------------------------


(b) Upon written request by Indemnitee for indemnification pursuant to Section
8(a) hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case as follows:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee (unless Indemnitee shall request that such determination be made by
the Board of Directors, in which case the determination shall be made in the
manner provided below in clauses (ii) or (iii)); (ii) if a Change in Control
shall not have occurred, (A) by the Board of Directors by a majority vote of a
quorum consisting of Disinterested Directors, or (B) if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, if such quorum of Disinterested Directors so directs, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; (iii) as provided in Section 9(b) of this Agreement;
and, if it is determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within ten (10) days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or Expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating
shall be borne by the Corporation (regardless of the determination as to
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) of this Agreement, and no
counsel shall have been designated previously by the Board of Directors or the
Independent Counsel so designated is unwilling or unable to serve, then, (i) if
no Change in Control shall have occurred, the Independent Counsel shall be
selected by the Board of Directors and the Corporation shall give written notice
to Indemnitee advising him of the identity of the Independent Counsel so
selected; (ii) if a Change in Control shall have occurred, the Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of the Independent Counsel so selected.
In either event, Indemnitee or the Corporation, as the case may be, may, within
7 days after such written notice of selection shall have been given, deliver to
the Corporation or to Indemnitee, as the case may be, a written objection to
such selection. Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirement of “Independent
Counsel” as defined in this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, the Independent Counsel so selected may not serve as Independent Counsel
unless and until a court has determined that such objection is without merit.
If, within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 8(a) hereof, no Independent Counsel shall
have been selected or if selected, shall have been objected to, in accordance
with this Section 8(c), either the Corporation or Indemnitee may petition the
Court of Chancery of the State of Delaware or other court of competent
jurisdiction for resolution of any objection which shall have been made by the
Corporation or Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the Court or
by such other person as the Court shall designate, and the person with respect
to whom an objection is favorably resolved or the person so appointed shall act
as Independent Counsel under Section 8(b) hereof. The Corporation shall pay any
and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with the performance of his or her
responsibilities pursuant to Section 8(b) hereof, and the Corporation shall pay
all reasonable fees and Expenses incident to the implementation of the
procedures of this Section 8(c), regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 12 of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
 
6

--------------------------------------------------------------------------------


9. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


(a) If a Change in Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person, persons or
entity making such determination shall presume that the Indemnitee is entitled
to indemnification under this Agreement if the Indemnitee has submitted a
request for indemnification in accordance with Section 8(a) of this Agreement,
and the Corporation shall have the burden of proof to overcome that presumption
in connection with the making of any determination contrary to that presumption
by any person, persons or entity.
 
(b) If within 30 days after receipt by the Corporation of the request for
indemnification, the Board shall not have made a determination under Section
8(b)(i) or 8(b)(ii)(A) with regard thereto, the requisite determination of
entitlement to indemnification shall be deemed to have been made in favor of the
Indemnitee who then shall be entitled to such indemnification. The foregoing
provisions of this Section 9(b) shall not apply if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b)(i) or 8(b)(ii)(B) of this Agreement.
 
(c) The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of the Indemnitee to
indemnification.
 
10. ASSUMPTION OF DEFENSE.


In the event the Corporation shall be obligated to pay the Expenses of any
Proceeding against the Indemnitee, the Corporation, if appropriate, shall be
entitled to assume the defense of such Proceeding, with counsel reasonably
acceptable to the Indemnitee, upon the delivery to the Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by the Indemnitee and the retention of such counsel by the Corporation,
the Corporation will not be liable to the Indemnitee under this Agreement for
any fees of counsel subsequently incurred by the Indemnitee with respect to the
same Proceeding, provided that (i) the Indemnitee shall have the right to employ
his or her counsel in such Proceeding at the Indemnitee’s expense; and (ii) if
(a) the employment of counsel by the Indemnitee has been previously authorized
in writing by the Corporation, (b) the Corporation shall have reasonably
concluded that there may be a conflict of interest between the Corporation and
the Indemnitee in the conduct of any such defense, or (c) the Corporation shall
not, in fact, have employed counsel to assume the defense of such Proceeding,
the fees and Expenses of the Indemnitee’s counsel shall be subject to the
indemnification and advancement of Expenses provisions of this Agreement.
 
7

--------------------------------------------------------------------------------


11. ESTABLISHMENT OF A TRUST.


(a) In the event of a Potential Change in Control, the Corporation, upon written
request by the Indemnitee, shall create a trust for the benefit of the
Indemnitee and from time to time upon written request of the Indemnitee shall
fund such trust in an amount sufficient to satisfy any and all Expenses which at
the time of each such request it is reasonably anticipated will be incurred in
connection with a Proceeding for which the Indemnitee is entitled to rights of
indemnification under Section 4 or 5 hereof, and any and all judgments, fines,
penalties and settlement amounts of any and all proceedings for which the
Indemnitee is entitled to rights of indemnification under Section 4 or 5 from
time to time actually paid or claimed, reasonably anticipated or proposed to be
paid. The amount or amounts to be deposited in the trust pursuant to the
foregoing funding obligation shall be determined by the party who would be
required to make the determination of the Indemnitee’s right to indemnification
under Section 8(b) hereof (the “Reviewing Party”). The terms of the trust shall
provide that upon a Change in Control (i) the trust shall not be revoked or the
principal thereof invaded, without the written consent of the Indemnitee, (ii)
the trustee shall advance, within two business days of a request by the
Indemnitee, any and all Expenses to the Indemnitee (and the Indemnitee hereby
agrees to reimburse the trust under the circumstances under which the Indemnitee
would be required to reimburse the Corporation under Section 7 hereof), (iii)
the trust shall continue to be funded by the Corporation in accordance with the
funding obligation set forth above, (iv) the trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such trust shall revert to the Corporation upon a final determination
by the Reviewing Party or a court of competent jurisdiction, as the case may be,
that Indemnitee has been fully indemnified under the terms of this Agreement.
The trustee shall be an institutional trustee with a highly regarded reputation
chosen by the Indemnitee. Nothing in this Section 11 shall relieve the
Corporation of any of its obligations under this Agreement.
(b) Nothing contained in this Section 11 shall prevent the Board of Directors of
the Corporation in its discretion at any time and from time to time, upon
request of the Indemnitee, from providing security to the Indemnitee for the
Corporation’s obligations hereunder through an irrevocable line of credit,
funded trust as described in Section (a) above, or other collateral. Any such
security, once provided to the Indemnitee, may not be revoked or released
without the prior consent of the Indemnitee.
 
12. REMEDIES OF INDEMNITEE.


(a) In the event that any one or more of the following events shall have
occurred: (i) a determination is made pursuant to Section 8 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement; (ii)
Expenses are not advanced timely in accordance with Section 7 of this Agreement;
(iii) the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 8(b) of this Agreement and such
determination shall not have been made and delivered in a written opinion within
90 days after receipt by the Corporation of the request for indemnification;
(iv) payment of indemnification is not made pursuant to Section 6 of this
Agreement within ten days after receipt by the Corporation of a written request
therefor; (v) payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 9(b) of this
Agreement; and/or (vi) the Corporation fails to comply with its obligations
under Section 11(a) with regard to the establishment or funding of a trust for
Expenses, the Indemnitee shall be entitled to an adjudication of his entitlement
to such indemnification, advancement of Expenses or the establishment and
funding of the trust in an appropriate court of the State of Delaware, or in any
other court of competent jurisdiction. Alternatively, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 12. The Corporation shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.
 
8

--------------------------------------------------------------------------------


(b) Whenever a determination is made pursuant to Section 8 of this Agreement
that Indemnitee is not entitled to indemnification, the judicial proceeding or
arbitration commenced pursuant to this Section 12 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. If a Change in
Control shall have occurred, the Corporation shall have the burden of proving
that Indemnitee is not entitled to indemnification or advancement of Expenses,
as the case may be, in any judicial proceeding or arbitration commenced pursuant
to this Section 12.
 
(c) If a determination shall have been made or deemed to have been made pursuant
to Section 8 of this Agreement that Indemnitee is entitled to indemnification,
the Corporation shall be bound by such determination in any judicial proceeding
or arbitration commenced pursuant to this Section 12 absent (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
 
(d) The Corporation shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Corporation
is bound by all the provisions of this Agreement.
 
(e) In the event that Indemnitee, pursuant to this Section 12 seeks a judicial
adjudication or an award in arbitration to enforce his or her rights under, or
to recover damages for breach of, this Agreement, Indemnitee shall be entitled
to recover from the Corporation, and shall be indemnified by the Corporation
against, any and all expenses (of the types described in the definition of
Expenses in this Agreement) actually incurred by Indemnitee in connection with
obtaining such judicial adjudication or arbitration, but only if he or she
prevails therein. If it shall be determined in said judicial adjudication or
arbitration that Indemnitee is entitled to receive part but not all of the
indemnification or advancement of Expenses sought, the Expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.
 
13. NON-EXCLUSIVITY; DURATION OF AGREEMENT; INSURANCE: SUBROGATION.


(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Corporation’s Certificate of Incorporation or By-Laws, any other agreement, a
vote of stockholders or a resolution of directors, or otherwise. This Agreement
shall continue until and terminate upon the later of: (a) 10 years after the
date that Indemnitee shall have ceased to serve as an officer or director of the
Corporation, or (b) the final termination of all pending Proceedings in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 12 of this Agreement relating thereto.
 
(b) (i) To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors and officers of the
Corporation, Indemnitee shall be covered by such policy or policies in
accordance with the terms thereof to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. The Corporation shall take all necessary or appropriate action to
cause such insurers to pay on behalf of the Indemnitee all amounts payable as a
result of the commencement of a proceeding in accordance with the terms of such
policy.
 
9

--------------------------------------------------------------------------------


(ii) Notwithstanding the fact that the Indemnitee shall have ceased to serve as
an officer or director of the Corporation, the Corporation will continue to
provide officers and directors liability insurance for Indemnitee from the date
of termination of such service for a period of three years, which insurance will
be on terms no less favorable than that provided to the current officers and
directors, provided that the Corporation provides officers and directors
liability insurance to its current officers and directors, and provided further
that the annual premiums for the liability insurance to be provided to the
Indemnitee do not exceed by more than 50% the premium charged for the coverage
available for any of the Corporation’s current officers and directors. The
foregoing shall not limit the Company’s ability to purchase a tail insurance
policy for the benefit of the Indemnitee for a period exceeding three years in
the event of a Change in Control or other extraordinary transaction.
 
(c) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.
 
(d) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee otherwise actually has received such payment under any insurance
policy, contract, agreement or otherwise.
 
14. SEVERABILITY.


If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
15. EXCEPTION TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES.


(a) Any provision herein to the contrary notwithstanding, the Corporation shall
not be obligated pursuant to the terms of this Agreement to indemnify Indemnitee
on account of any Proceeding with respect to (i) remuneration paid to Indemnitee
if it is determined by final judgment or other final adjudication that such
remuneration was in violation of law (and, in this respect, both the Corporation
and Indemnitee have been advised that the Securities and Exchange Commission
believes that indemnification for liabilities arising under the federal
securities laws is against public policy and is, therefore, unenforceable and
that claims for indemnification should be submitted to appropriate courts for
adjudication, as indicated in Section 15(d) below); (ii) a final judgment
rendered against Indemnitee for an accounting, disgorgement or repayment of
profits made from the purchase or sale by Indemnitee of securities of the
Corporation against Indemnitee or in connection with a settlement by or on
behalf of Indemnitee to the extent it is acknowledged by Indemnitee and the
Corporation that such amount paid in settlement resulted from Indemnitee's
conduct from which Indemnitee received monetary personal profit, pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or other provisions of any federal, state or local statute or rules and
regulations thereunder; (iii) a final judgment or other final adjudication not
subject to appeal that Indemnitee’s conduct was in bad faith, knowingly
fraudulent or deliberately dishonest or constituted willful misconduct (but only
to the extent of such specific determination); or (iv) on account of conduct
that is established by a final judgment not subject to appeal as constituting a
breach of Indemnitee’s duty of loyalty to the Corporation or resulting in any
personal profit or advantage to which Indemnitee is not legally entitled. For
purposes of the foregoing sentence, a final judgment or other adjudication not
subject to appeal may be reached in either the underlying Proceeding in
connection with which indemnification is sought or a separate proceeding or
action to establish rights and liabilities under this Agreement.
 
10

--------------------------------------------------------------------------------


(b) Any provision herein to the contrary notwithstanding, the Corporation shall
not be obligated to indemnify or advance Expenses to Indemnitee with respect to
proceedings or claims initiated or brought by Indemnitee against the Corporation
or its directors, officers, employees or other agents and not by way of defense,
except (i) with respect to Proceedings brought to establish or enforce a right
to indemnification under this Agreement or under any other agreement, provision
in the By-Laws or Certificate of Incorporation or applicable law, or (ii) with
respect to any other Proceeding initiated by Indemnitee that is either approved
by the Board of Directors or in which Indemnitee’s participation is required by
applicable law. However, indemnification or advancement of Expenses may be
provided by the Corporation in specific cases if the Board of Directors
determines it to be appropriate.
 
(c) Any provision herein to the contrary notwithstanding, the Corporation shall
not be obligated pursuant to the terms of this Agreement to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of a Proceeding effected
without the Corporation’s written consent. Neither the Corporation nor
Indemnitee shall unreasonably withhold consent to any proposed settlement;
provided, however, that the Corporation may in any event decline to consent to
(or to otherwise admit or agree to any liability for indemnification hereunder
in respect of) any proposed settlement if the Corporation is also a party in
such Proceeding and determines in good faith that such settlement is not in the
best interests of the Corporation and its stockholders.
 
(d) Any provision herein to the contrary notwithstanding, the Corporation shall
not be obligated pursuant to the terms of this Agreement to indemnify Indemnitee
or otherwise act in violation of any undertaking appearing in and required by
the rules and regulations promulgated under the Securities Act of 1933, as
amended (the “Act”), or in any registration statement filed with the SEC under
the Act. Indemnitee acknowledges that paragraph (h) of Item 512 of Regulation
S-K currently generally requires the Corporation to undertake in connection with
any registration statement filed under the Act to submit the issue of the
enforceability of Indemnitee’s rights under this Agreement in connection with
any liability under the Act on public policy grounds to a court of appropriate
jurisdiction and to be governed by any final adjudication of such issue.
Indemnitee specifically agrees that any such undertaking shall supersede the
provisions of this Agreement and to be bound by any such undertaking. A
determination that Indemnitee is not entitled to indemnification pursuant to
this Section 15(d) may be made by the Corporation upon receipt of a written
opinion from Independent Counsel, a copy of which opinion shall be delivered to
Indemnitee. In the event Indemnitee disputes such opinion, Indemnitee shall in
any event be entitled to seek enforcement of its rights hereunder pursuant to
Section 12 and Indemnitee shall be indemnified in connection with costs in
seeking such enforcement.
 
16. HEADINGS.


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.
 
17. MODIFICATION AND WAIVER.


No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the Code,
whether by statute or judicial decision, permits greater indemnification or
advancement of expenses than would be afforded currently under the Corporation’s
Certificate of Incorporation, By-Laws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
11

--------------------------------------------------------------------------------


18. SURVIVAL OF RIGHTS. Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an agent of the Corporation and shall inure to
the benefit of the heirs, executors, administrators and assigns of Indemnitee.
The obligations and duties of the Corporation to Indemnitee under this Agreement
shall be binding on the Corporation and its successors and assigns. The
Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.
 
19. NOTICE BY INDEMNITEE.


Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder; provided, however,
that the failure to give any such notice shall not disqualify the Indemnitee
from indemnification hereunder.
 
20. NOTICES.


All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand to
the party to whom said notice or other communication shall have been directed,
or (ii) mailed by certified or registered mail with postage prepaid.


(a) If to Indemnitee, to:


[___________]


(b) If to the Corporation, to:
NU HORIZONS ELECTRONICS CORP.
70 Maxess Road
Melville, NY 11747


or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.
 
12

--------------------------------------------------------------------------------


21. GOVERNING LAW.


The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware.
 
22. COUNTERPARTS. 


This Agreement, and any amendments thereto, may be executed and delivered in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute but one and the same
Agreement. For purposes of this Agreement, a photographic, photostatic,
facsimile, electronic, or similar reproduction and transmission by (or on behalf
of) a party hereto on the signature page of this Agreement, any amendment to
this Agreement, or other document or writing, as applicable, will have the same
effect as that party signing and delivering that signature page in person to the
applicable recipient thereof.
 
23. ENTIRE AGREEMENT.


This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements, understandings
and negotiations, written and oral, between the parties with respect to the
subject matter of this Agreement; provided, however, that this Agreement is a
supplement to and in furtherance of the Corporation’s Certificate of
Incorporation, By-Laws, the Code and any other applicable law, and shall not be
deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.
 

 
[SIGNATURE PAGE FOLLOWS THIS PAGE]


13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.




ATTEST:
NU HORIZONS ELECTRONICS CORP.
       
_____________________________
By:_______________________________
         
INDEMNITEE:
         
___________________________________
 
[___________________]









14

--------------------------------------------------------------------------------

